


110 HR 1188 IH: Psoriasis and Psoriatic Arthritis

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1188
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Wu (for himself,
			 Mr. Gerlach,
			 Ms. Wasserman Schultz, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To strengthen the Nation’s research efforts to identify
		  the causes and cure of psoriasis and psoriatic arthritis, expand psoriasis and
		  psoriatic arthritis data collection, study access to and quality of care for
		  people with psoriasis and psoriatic arthritis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Psoriasis and Psoriatic Arthritis
			 Research, Cure, and Care Act of 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Expansion of biomedical research.
				Sec. 5. National patient registry.
				Sec. 6. National summit.
				Sec. 7. Study and report by the Institute of
				Medicine.
			
		3.FindingsThe Congress finds as follows:
			(1)Psoriasis and
			 psoriatic arthritis are autoimmune-mediated, chronic, inflammatory, painful,
			 disfiguring, and life-altering diseases that require life-long sophisticated
			 medical intervention and care and have no cure.
			(2)Psoriasis and
			 psoriatic arthritis affect as many as 7.5 million men, women, and children of
			 all ages and have an adverse impact on the quality of life for virtually all
			 affected.
			(3)Psoriasis often is
			 overlooked or dismissed because it does not cause death. Psoriasis is commonly
			 and incorrectly considered by insurers, employers, policymakers, and the public
			 as a mere annoyance, a superficial problem, mistakenly thought to be contagious
			 and due to poor hygiene. Treatment for psoriasis often is categorized, wrongly,
			 as life-style and not medically necessary.
			(4)Psoriasis goes
			 hand-in-hand with a myriad of co-morbidities such as Crohn’s disease, diabetes,
			 metabolic syndrome, obesity, hypertension, heart attack, cardiovascular
			 disease, liver disease, and psoriatic arthritis, which occurs in 10 to 30
			 percent of people with psoriasis.
			(5)The National
			 Institute of Mental Health funded a study that found that psoriasis may cause
			 as much physical and mental disability as other major diseases, including
			 cancer, arthritis, hypertension, heart disease, diabetes, and
			 depression.
			(6)Psoriasis is
			 associated with elevated rates of depression and suicidal ideation.
			(7)Each year the
			 people of the United States lose approximately 56 million hours of work and
			 spend $2 billion to $3 billion to treat psoriasis.
			(8)Early diagnosis
			 and treatment of psoriatic arthritis may help prevent irreversible joint
			 damage.
			(9)Treating psoriasis
			 and psoriatic arthritis presents a challenge for patients and their health care
			 providers because no one treatment works for everyone, some treatments lose
			 effectiveness over time, many treatments are used in combination with other
			 treatments, and all treatments may cause a unique set of side effects.
			(10)Although new and
			 more effective treatments finally are becoming available, too many people do
			 not yet have access to the types of therapies that may make a significant
			 difference in the quality of their lives.
			(11)Psoriasis and
			 psoriatic arthritis constitute a significant national health issue that
			 deserves a comprehensive and coordinated response by State and Federal
			 governments with involvement of the health care provider, patient, and public
			 health communities.
			4.Expansion of
			 biomedical research
			(a)In
			 generalThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary), acting through the Director of
			 the National Institutes of Health, shall expand and intensify research and
			 related activities of the Institutes with respect to psoriasis and psoriatic
			 arthritis.
			(b)Research by
			 NIAMS
				(1)In
			 generalThe Director of the National Institute of Arthritis and
			 Musculoskeletal and Skin Diseases shall conduct or support research to expand
			 understanding of the causes of, and to find a cure for, psoriasis and psoriatic
			 arthritis. Such research shall include the following:
					(A)Basic research to
			 discover the pathogenesis and pathophysiology of the disease.
					(B)Expansion of
			 molecular genetics and immunology studies, including additional animal
			 models.
					(C)Global association
			 mapping with single nucleotide polymorphisms.
					(D)Identification of
			 environmental triggers and autoantigens in psoriasis.
					(E)Elucidation of
			 specific immune receptor cells and their products involved.
					(F)Pharmcogenetic
			 studies to understand the molecular basis for varying patient response to
			 treatment.
					(G)Identification of
			 genetic markers of psoriatic arthritis susceptibility.
					(H)Research to
			 increase understanding of joint inflammation and destruction in psoriatic
			 arthritis.
					(I)Clinical research
			 for the development and evaluation of new treatments, including new biological
			 agents.
					(J)Research to
			 develop improved diagnostic tests.
					(K)Research to
			 increase understanding of co-morbidities and psoriasis, including shared
			 molecular pathways.
					(2)Coordination
			 with other institutesIn carrying out paragraph (1), the Director
			 of the National Institute of Arthritis and Musculoskeletal and Skin Diseases
			 shall coordinate the activities of the Institute with the activities of other
			 national research institutes and other agencies and offices of the National
			 Institutes of Health relating to psoriasis or psoriatic arthritis.
				5.National patient
			 registry
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention and in collaboration with an eligible
			 national organization, shall establish a national psoriasis and psoriatic
			 arthritis patient registry.
			(b)Cooperative
			 agreementsIn carrying out
			 subsection (a), the Secretary shall enter into cooperative agreements with an
			 eligible national organization and appropriate academic health institutions to
			 develop, implement, and manage a system for psoriasis and psoriatic arthritis
			 patient data collection and analysis, including the creation and use of a
			 common data entry and management system.
			(c)Longitudinal
			 dataIn carrying out subsection (a), the Secretary shall ensure
			 the collection and analysis of longitudinal data related to individuals of all
			 ages with psoriasis and psoriatic arthritis, including infants, young children,
			 adolescents, and adults of all ages including older Americans.
			(d)Eligible
			 national organizationIn this
			 section, the term eligible national organization means a national
			 organization that—
				(1)has expertise in
			 the epidemiology of psoriasis and psoriatic arthritis; and
				(2)maintains an
			 established patient registry or biobank.
				(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $1,000,000 for fiscal year 2008 and $500,000 for each of fiscal
			 years 2009 through 2012.
			6.National
			 summit
			(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Secretary shall convene a
			 summit on the current activities of the Federal Government to conduct or
			 support research, treatment, education, and quality-of-life activities with
			 respect to psoriasis and psoriatic arthritis, including psoriasis and psoriatic
			 arthritis related co-morbidities. The summit shall include researchers, public
			 health professionals, representatives of voluntary health agencies and patient
			 advocacy organizations, representatives of academic institutions, and Federal
			 and State policymakers.
			(b)FocusThe
			 summit convened under this section shall focus on—
				(1)a
			 broad range of research activities relating to biomedical, epidemiological,
			 psychosocial, and rehabilitative issues;
				(2)clinical research
			 for the development and evaluation of new treatments, including new biological
			 agents;
				(3)translational
			 research;
				(4)information and
			 education programs for health care professionals and the public;
				(5)priorities among
			 the programs and activities of the various Federal agencies involved in
			 psoriasis and psoriatic arthritis and psoriasis and psoriatic arthritis related
			 co-morbidities; and
				(6)challenges and
			 opportunities for scientists, clinicians, patients, and voluntary
			 organizations.
				(c)Report to
			 CongressNot later than 180 days after the first day of the
			 summit convened under this section, the Secretary shall submit to the Congress
			 and make publicly available a report that includes a description of—
				(1)the proceedings at
			 the summit; and
				(2)the research, treatment, education, and
			 quality-of-life activities conducted or supported by the Federal Government
			 with respect to psoriasis and psoriatic arthritis, including psoriasis and
			 psoriatic arthritis related co-morbidities.
				(d)Authorization of
			 appropriationsTo carry out this section, there are authorized
			 such sums as may be necessary for each of fiscal years 2008 through
			 2010.
			7.Study and report
			 by the Institute of Medicine
			(a)In
			 generalThe Secretary shall enter into an agreement with the
			 Institute of Medicine to conduct a study on the following:
				(1)The extent to
			 which public and private insurers cover prescription medications and other
			 treatments for psoriasis and psoriatic arthritis.
				(2)The payment
			 structures, such as deductibles and co-payments, and the amounts and duration
			 of coverage under health plans and their adequacy to cover the costs of
			 providing ongoing care to patients with psoriasis and psoriatic
			 arthritis.
				(3)Health plan and
			 insurer coverage policies and practices and their impact on the access of such
			 patients to the best regimen and most appropriate care for their particular
			 disease state.
				(b)ReportThe
			 agreement entered into under subsection (a) shall provide for the Institute of
			 Medicine to submit to the Secretary of Health and Human Services and the
			 Congress, not later than 18 months after the date of the enactment of this Act,
			 a report containing a description of the results of the study conducted under
			 this section and the conclusions and recommendations of the Institutes of
			 Medicine regarding each of the issues described in paragraphs (1) through (3)
			 of subsection (a).
			
